In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kangs County (Hepner, J.), dated December 1, 2000, which, upon a fact-finding order of the same court, dated October 17, 2000, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree, criminal possession of stolen property in the fifth degree, and menacing in the third degree, adjudged him to be a juvenile delinquent and conditionally discharged him for a period of 12 *559months. The appeal brings up for review the fact-finding order dated October 17, 2000.
Ordered that the order of disposition is affirmed, without costs or disbursements.
We reject the appellant’s contention that the Family Court’s determination that he committed acts alleged in the petition was against the weight of the evidence. Since the Family Court saw and heard the testimony of all of the witnesses, its assessment of their credibility is entitled to great weight on appeal, and should not be disturbed unless clearly unsupported by the evidence (see, Matter of Tyrell A., 249 AD2d 467, 468; Matter of Nnennya P., 247 AD2d 476, 477). Upon the exercise of our factual review power, we are satisfied that the court’s determination was not against the weight of the evidence (see, CPL 470.15 [5]). Altman, J.P., Feuerstein, H. Miller and Cozier, JJ., concur.